37 CFR  § 1.105 - Requirement for Information

Examiner’s search appears to suggest Applicant publicly sold or made available one or more systems (Document Understanding Platform, DUP) for acquiring relevant information using machine learning (e.g. extracting structured data from documents/forms utilizing machine learning) prior to the filing of the instant application.  Support for this can be found in at least the following reference(s):  Rimchala, Building a Financial Document Understanding Platform (Intuit Engineering, 2019).
The information is required to identify products and services embodying the disclosed subject matter of utilizing machine learning to acquire information from documents/forms (e.g. IRS forms) utilizing machine learning and identify the properties of similar products and services found in the prior art.

In response to this requirement, please provide the citation and a copy of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of acquiring relevant information using machine learning (e.g. extracting structured data from documents/forms utilizing machine learning, or Intuit’s Document Understanding Platform.  

In response to this requirement, please provide the citation and copy of each publication that is a source used for the description of the prior art in the disclosure.  For each publication, please provide a concise explanation of that publication’s contribution to the description of the prior art.

In response to this requirement, please provide the citation and a copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention, particularly as to developing (acquiring document elements, detecting form components, determining a relevance to a particular content for the document element, clustering a plurality of metadata components into structure metadata).  For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.

In response to this requirement, please provide the citation and a copy of each publication that any of the applicants relied upon to draft the claimed subject matter.  For each publication, please provide a concise explanation of the reliance placed on that publication in distinguishing the claimed subject matter from the prior art.

In response to this requirement, please provide the names of any products or services that have incorporated the claimed subject matter. 

In response to this requirement, please provide the names of any products or services that have incorporated the disclosed prior art acquiring relevant information using machine learning (e.g. extracting structured data from documents/forms utilizing machine learning.  

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained will be accepted as a complete response to the requirement for that item.

The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97.  

This requirement is an attachment of the enclosed Office action.  A complete response to the enclosed Office action must include a complete response to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action, which is 3 months.



DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed June 26, 2020.  Currently claims 1-20 are pending.  Claims 1 and 11 are the independent claims.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System and Method for Determining a Structured Representation of a Form Document Utilizing Multiple Machine Learning Models or Document Understanding Platform for Extracting Relevant Structured Information from Forms Utilizing Multiple Machine Learning Models.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 11, the claims are directed to the abstract idea of document processing. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, document processing (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to determining at least one structured form representation from a document (e.g. extracting structured data from an IRS tax form – Figure 5A), wherein document processing is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “acquiring”, “detecting”, “determining”, “clustering”, “using”, “clustering” and “distributing” recite functions of the document processing are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1 and appears to be to determine/distribute at least one structured form representation of a document.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: computer implemented (Claim 1, preamble only), processor, memory (Claim 11 only). Neither Claims 1 nor 11 positively recite who or what entity performs the claimed method steps.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, memory.  These generic computing components are merely used to receive and process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's document processing in the general field of document management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, we conclude the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), we conclude claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited "processor," and "memory," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of detecting a plurality of form components, determining a relevance to a particular context, clustering the plurality of form components, using the structured representation, clustering a plurality of metadata components all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of computer implemented (Claim 1, preamble only), processor, and memory (Claim 11 only) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of acquiring from a document a plurality of document elements is directed to insignificant pre-solution activity (i.e. data gathering).  The step of distributing at least one structured form representation to an information service is directed to insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic memory, and processor are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-10 and 12-20, the claims are directed to the abstract idea of document processing and merely further limit the abstract idea claimed in independent claims 1 and 11.  
Claims 2 and 12 further limits the abstract idea by acquiring an accuracy label for the relevance,  generate training data, retrain the ML model and re-determine the relevance (a more detailed abstract idea remains an abstract idea).  Claims 3 and 13 further limit the abstract idea by deriving document element features and calculating a vector representation for each component (a more detailed abstract idea remains an abstract idea).  Claim 4 further limits the abstract idea by determining a distance within a feature space and aggregating form components separated by distances less than a threshold (a more detailed abstract idea remains an abstract idea).  Claims 5 and 15 further limit the abstract idea by limiting the feature to a textual of context feature (a more detailed abstract idea remains an abstract idea).  Claims 6 and 16 further limit the abstract idea by aggregating the plurality of document element attributes (a more detailed abstract idea remains an abstract idea).  Claims 7 and 17 further limit the abstract idea by applying statistical measurements (a mathematical operation).  Claims 8 and 18 further limit the abstract idea by populating a compliance form (a more detailed abstract idea remains an abstract idea).  Claims 9 and 19 further limit the abstract idea by parsing structured data to locate first/second metadata and transferring first/second value to a particular field in the compliance form (a more detailed abstract idea remains an abstract idea).  Claims 10 and 20 further limit the abstract idea updating a record of an entity (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.





Conclusion
This Office action has an attached requirement for information under 37 C.F.R. § 1.105.  A complete response to this Office action must include a complete response to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheng et al., U.S. Patent Publication No. 20180144042 discloses a document structured data extraction system and method utilizing machine learning.
Hurd et al., U.S. Patent Publication No. 20210082062 discloses a system and method for acquiring structured information from documents/forms comprising extracted structured data from non-structured tax document utilizing machine learning (Paragraphs 17, 62, 69; Figure 4) and utilizing multiple machine learning algorithms for the data extraction (Paragraphs 18, 50)
Semenov, U.S. Patent Publication No. 20210150338, discloses a system and method for acquiring information from a document utilizing first and second machine learning models (Paragraph 53; Figure 2A) and detecting fields in unstructured documents Paragraphs 4, 53; Figure 2A, Element 111)
Liao et al., U.S. Patent Publication No. 20210366099 discloses a system and method for extracting contextually relevant data from images of a form document utilizing machine learning (Paragraph 142).
Maksak et al., U.S. Patent Publication No. 20180300295 discloses a system and method for determining relevant text by tagging text utilizing first/second trained machine learning models that generate first/second vector representation of the text.
Fume, U.S. Patent Publication No. 20200356723 discloses a document processing/analysis system and method comprising determining a relevance for document elements (e.g. sentences) using a neural network.
Contryman et al., U.S. Patent No. 10867171 discloses a document processing system and method utilizing machine learning pipeline (multiple ML models).
He et al., U.S. Patent No. 10719507 discloses a system and method for natural language processing of documents utilizing first/second machine learning models.
Mahbubur et al., Unfolding the Structure of a Document using Deep Learning (2019) discloses a method for determining a structure representation of a document utilizing deep learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/               Primary Examiner, Art Unit 3623